Citation Nr: 1422672	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  09-33 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for obsessive-compulsive disorder (OCD). 

2.  Entitlement to disability rating in excess of 10 percent for the Veteran's service-connected gastroesophageal reflux disease (GERD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Marotta

INTRODUCTION

The Veteran served on active duty from December 1982 to August 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that the Veteran's obsessive-compulsive disorder (OCD) is causally related to her service.

2.  The evidence of record does not show that the Veteran's service-connected GERD was manifested by considerable health impairment due to persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain; or that the Veteran's GERD was manifested by a moderate duodenal ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.

3.  The Veteran's service-connected disabilities have not been shown to be of such severity so as to preclude substantially gainful employment. 


CONCLUSIONS OF LAW

1.  Obsessive compulsive disorder was not incurred in or the result of active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for a disability rating in excess of 10 percent for the Veteran's service connected GERD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1-4 .3, 4.6, 4.7, 4.41, 4.118, Diagnostic Code 7305-7346 (2013).

3.  The criteria for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied via letters sent to the Veteran in April and December 2008.

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records and VA medical records identified by the Veteran as relevant to the appeal.  For the Veteran's GERD claim, the Veteran was afforded VA examinations in September 2008 and May 2010.  The VA examinations are sufficient, as the examiners considered the Veteran's statements, offered explanations for the opinions stated, and provided the information necessary to resolve the issue on appeal.  

The Veteran has not been afforded a VA examination related to her service-connection claim for OCD; however, the Board finds that VA does not have a duty to provide an examination in this case.  While the Veteran has a current OCD diagnosis, the evidence of record does not suggest that her OCD may be related her service.  Therefore, a VA examination is not required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on her claims at this time. 

II.  Service Connection for OCD

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records are silent for complaints of treatment for an acquired psychiatric disorder.  On a September 1986 examination, the Veteran indicated that she did not have a history of trouble sleeping, depression or excessive worry, loss of memory, or nervous trouble of any sort.  The Veteran reported that she separated from active duty in August 1984 due to pregnancy.  Although several conditions were noted, no psychiatric condition was noted on this examination.

Private treatment records indicate that the Veteran was seen for a psychiatric evaluation in February 2007.  The Veteran reported that she was diagnosed with OCD in 1992.  The Veteran did not mention her service.  The doctor noted that the Veteran presented with "significant depression, a history of anxiety, panic and OCD."  The doctor diagnosed the Veteran with panic anxiety disorder, OCD, and depression NOS.  

Social Security disability records indicate that the Veteran was denied disability benefits in 2008 because she did not have insured status.  Social Security records note OCD in 2007 and 2008, but none of the records indicate that the Veteran's OCD is related to her service.  

In her February 2008 claim, the Veteran reported that her OCD began in January 1984.  While the Veteran is competent to report the onset of her OCD symptoms, to the extent that the Veteran states that her OCD symptoms have been continuous since service, any recent report of continuous symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  Charles v. Principi, 16 Vet. App. 370 (2002).  Specifically, the Board gives weight to Veteran's service treatment records that are silent for complaints of or treatment for OCD and the September 1986 reserve examination which did not note OCD or any acquired psychiatric disorder.  On the contrary, the reserve service examination showed that she was normal on psychiatric examination.  It was also noted on the medical history that she specifically denied having depression, excessive worry, or nervous trouble of any sort.  The Board also notes that during her February 2007 private psychiatric evaluation, the Veteran reported that she has had OCD for many years and that she was diagnosed in 1992, but she did not mention her service or indicate that her OCD was related to her service.  In addition, the Veteran's private treatment records do not suggest that the Veteran's OCD may be related to her service.  

For these reasons, the Board finds that the weight of the evidence is against service connection for OCD.  The evidence of record fails to show that the Veteran's OCD is related to her service.  Because the preponderance of the evidence is against the claim, there remains no reasonable doubt to be resolved in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Increased Rating Claim for GERD

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Digestive conditions are evaluated under one of the Diagnostic Codes listed in 
38 C.F.R. § 4.114.  A note to that section states that ratings under Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, may not be combined with each other.  Instead, a single evaluation is assigned under the Code which reflects the predominant disability.  Where the overall severity of the disability picture warrants it, the next higher evaluation under the selected Code may be assigned.  
38 C.F.R. § 4.114.  

The Veteran's GERD has been evaluated under 38 C.F.R. § 4.114, Diagnostic Codes 7305-7346.  38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  This hyphenated diagnostic code may be read to indicate that duodenal ulcer is the service-connected disorder, and it is rated as if the residual condition is a hiatal hernia under Diagnostic Code (DC) 7346. 

The Veteran's GERD is rated by analogy to a hiatal hernia under DC 7346, based on anatomical location, system affected, and symptomatology.  38 C.F.R. § 4.21.  Under DC 7346, a 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent evaluation is assigned for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  

Under DC 7305, a 60 percent rating is assigned for a severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  A 40 percent rating is assigned for a moderately severe duodenal ulcer with less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 20 percent rating is assigned for a moderate duodenal ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  A 10 percent disability rating is assigned for a mild duodenal ulcer with recurring symptoms once or twice yearly.

A review of the evidence of record shows that the Veteran does not have considerable health impairment from persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain.  In January 2006, private treatment records note that the Veteran had pain in the right side of her upper abdomen and nausea for three days.  Private treatment records dated January 2008 note that the Veteran has chronic reflux disease, but do not describe her symptoms, aside from noting that the Veteran had no acute distress.  During a September 2008 VA examination, the Veteran complained of daily nausea, daily regurgitation, weekly vomiting, daily esophageal distress with severe substernal pain, and pyrosis less than weekly.  The Veteran did not have dysphagia.  The examiner opined that the Veteran is capable of performing both physical and sedentary activities provided that she is allowed frequent breaks to address her nausea, which the Veteran reported was worse in the early morning and late evening.  During a May 2010 VA examination, the Veteran reported daily nausea, daily esophageal distress, and weekly pyrosis.  The Veteran also reported having moderate substernal pain frequently.  The Veteran reported that she did not have a history of vomiting associated with esophageal disease, dysphagia or regurgitation.  The examiner noted that the Veteran is able to leave her house without restrictions and that she is fully able to complete all self-care and household activities.  

The Board finds that these symptoms are most analogous to those contemplated by a 10 percent evaluation under DC 7346.  Although the Veteran reported that she had severe substernal pain daily during her September 2008 VA examination, she did not have dysphagia and she reported vomiting weekly and having pyrosis less than weekly.  The examiner opined that the Veteran was able to perform physical and sedentary activities with some accommodation.  During her May 2010 VA examination, the Veteran reported that she had moderate substernal pain frequently, but she did not report vomiting, dysphagia or regurgitation.  The examiner noted that the Veteran was able to leave her house without restrictions and that she was fully able to complete all self-care and household activities.  The Board finds that the Veteran's overall disability picture during the period on appeal most closely approximates the criteria contemplated by a 10 percent rating.  While the Veteran sometimes reported epigastric distress, substernal pain, regurgitation, vomiting and pyrosis during the period on appeal, she does not meet the criteria for the next higher rating of 30 percent, as the evidence does not show that the Veteran has dysphagia or that her GERD causes considerable health impairment.  

A review of the record also fails to show that the Veteran has a moderate duodenal ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  DC 7305 notes the following symptoms in the rating criteria: ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of health impairment.

During her September 2008 VA examination, the examiner noted no hematemesis, or melena.  The Veteran reported vomiting weekly in the morning or evening.  The Veteran did not have signs of anemia, weight loss or malnutrition.  The Veteran reported taking Reglan, Phenergan, and Prilosec.  Her GERD was noted as stable and she did not report receiving any ulcer therapy.  On examination, the examiner noted mild mid-epigastric and right upper quadrant tenderness to palpation.   The Veteran reported that her GERD has a mild effect on her ability to do chores, shopping, exercise, sports, recreation and traveling.  The Veteran reported that her GERD did not impact her ability to feed, bathe, dress, toilet or groom herself.  

During her May 2010 VA examination, the Veteran reported that her GERD was progressively getting worse, that she has more acid reflux, and that she depends on chronic treatment.  The Veteran reported taking Nexium, Reglan and Phenergan and she did not report receiving any ulcer therapy.  The Veteran reported that she had nausea daily, but no vomiting.  The examiner noted no regurgitation, hematemesis or melena.  The Veteran did not have signs of anemia, weight loss or malnutrition.  The Veteran reported that her GERD had a mild effect on her ability to do chores, shopping, recreation, traveling, bathing and dressing.  The Veteran reported that her GERD prevents her from doing exercise or participating in sports.  There was no effect on feeding, toileting, or grooming.  The Veteran reported that she is unable to lay flat without taking her medication and that she can only sit for a short period of time.  The examiner found that the Veteran is able to leave her house without restriction and that she is able to complete all self-care and household activities.   

The Board finds that these symptoms are most analogous to those contemplated by a 10 percent evaluation under DC 7305.  Although the Veteran reported having frequent moderate substernal pain, daily nausea and esophageal distress, the Veteran did not receive ulcer therapy and she did not have recurrent hematemesis, melena, anemia, or weight loss.  In addition, the evidence of record does not show that the Veteran has recurring episodes of severe symptoms two to three times a year or that she has continuous moderate manifestations of the symptoms contemplated by DC 7305.  The Board finds that the Veteran's overall disability picture does not demonstrate symptoms that are as severe as contemplated by the 20 percent rating criteria under Diagnostic Code 7305.  However, the Board finds that a rating in excess of 10 percent for the Veteran's GERD is not warranted.  

The Veteran argues that her GERD prevents her from working, which will be addressed in the Veteran's TDIU claim.  The Board acknowledges that Veteran is competent to report her symptoms of GERD.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  She is not, however, competent to identify a specific level of disability of her GERD according to the appropriate diagnostic codes.  That involves specialized knowledge or training that the Veteran has not been shown to possess.  

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's GERD are manifested by complaints of epigastric pain, nausea, and reflux.  These complaints are specifically contemplated in the rating criteria discussed herein.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 (2008).

IV.  TDIU

In her April 2008 statement, the Veteran reported that she unable to perform any work outside of the home because of her service-connected GERD. 

VA regulations allow for a TDIU rating when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the Veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The question is whether the Veteran's service-connected disabilities alone produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  To determine whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to her age or any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service-connected for GERD, rated as 10 percent disabling.  Therefore, she does not meet the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  As the schedular requirements for TDIU are not met, VA must consider whether the Veteran may be entitled to TDIU under 38 C.F.R. § 4.16(b).  38 C.F.R. § 4.16(b) provides that extraschedular consideration may be given to a Veteran who fails to meet the schedular requirements for TDIU but is unable to secure gainful employment because of her service-connected disabilities.  Where the scheduler standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension (C&P) Service, for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  

For the Veteran to prevail in her claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place her in a different position than other Veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Disability ratings are recognition that impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Therefore, the issue remains whether the Veteran's service-connected GERD precludes her from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The September 2008 VA examiner opined that the Veteran "is capable of performing both physical and sedentary activities involved in the retail field, provided she be allowed frequent breaks/ breaks as needed to use the restroom in order to address frequent nausea.  The only barrier to performing tasks in the field of her previous employment (retail) is frequent nausea and vomiting, which by her statement is worse in the early morning or late evening." 

In October 2008, the Veteran's Social Security disability claim was denied because she did not have insured status.  In her disability application, the Veteran reported that she had to quit every job because of her OCD and stomach problems.  "I have a fear of being around other people, so I don't go out in the public.  I only go for medical or when absolutely necessary.  I also live on pain medicines for my stomach and have to stay in bed a lot."  

The May 2010 VA examiner opined that the Veteran was able to leave her house without restrictions and that she is fully able to complete all self-care and household activities.  

The Board notes that the Veteran submitted treatment records dated from 2000 to 2002, however, these records do not address the period on appeal.  In her September 2009 Substantive Appeal, the Veteran reported that she has had GERD for a long time and that she has been unable to work since her separation from service.  

In this case, the Board finds that at no time during the pendency of the appeal has a TDIU been warranted.  The Board gives great weight to the September 2008 and May 2010 VA opinions, as the examiners interviewed the Veteran, conducted an examination and rendered opinions based on their findings.  The examiners did not find that the Veteran was unemployable. The Board also notes that in her October 2008 Social Security disability application, the Veteran indicated that symptoms that are not associated with the Veteran's service-connected GERD prevent her from leaving her house and obtaining employment.  Based on the evidence of record, the Board finds that the Veteran's overall disability picture does not prevent her from securing a substantially gainful occupation.  

The Board has considered the Veteran's statements asserting that she is unemployable due to her service-connected GERD.  The Veteran is competent to report her symptoms as they come to her through her senses, such as heartburn, nausea and pain.  However, as a layperson without medical training, she cannot provide competent evidence regarding the effect of her service connected disability on her ability to work.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).    

As the evidence of record shows that the Veteran is able to secure and follow a substantially gainful occupation, the Board finds that the preponderance of the evidence is against finding that a TDIU is warranted.   In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for OCD is denied. 

Entitlement to a disability rating in excess of 10 percent for GERD is denied.

Entitlement to a total disability rating based on individual unemployability is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


